I am honoured to 
address the General Assembly on behalf of the 
Government and the people of Liberia, the second time 
I am doing so since I assumed office in 2006.  
 I congratulate you, Mr. Miguel d’Escoto 
Brockmann, and your country, Nicaragua, on your 
election as President of this historic sixty-third session. 
There is no doubt that you will bring your vast 
experience to bear in guiding this session to a 
successful conclusion. You can rest assured of the full 
cooperation and support of the Liberian delegation. 
 Let me also seize this opportunity to pay tribute 
to your predecessor, Mr. Srgjan Kerim of the Republic 
of Macedonia, for the exemplary leadership he 
provided this body over the past year. 
 By the same token, I would like to commend the 
Secretary-General, Mr. Ban Ki-moon, for his 
farsightedness and wisdom in carrying out his mandate. 
The Liberian people still recall with fondness his visit 
to Monrovia earlier this year, when they shared with 
him their respect and appreciation for the United 
Nations, which has provided exceptional support as a 
guarantor of the peace we now enjoy in our country 
after 14 years of war. 
 In our 161 years as the first independent republic 
in Africa, we navigated for nearly a century among the 
sharks of racism, colonialism, prejudice, human 
degradation and underdevelopment. We have 
experienced a war that killed nearly 8 per cent and 
displaced 40 per cent of our population, a war that 
destroyed our underdeveloped economy and inadequate 
infrastructure. Through it all, Liberia has come to 
appreciate the United Nations as a truly fundamental, 
relevant and important forum and instrument for world 
peace. 
 In its 63 years of existence, the United Nations 
has expanded in scope, form and content. It is, 
correctly, still primarily concerned with the promotion 
of international peace and security. On the basis of our 
experience as a founding Member, Liberia is 
committed to contributing to the redefinition of that 
international peace and security that it is very strongly 
linked to and demands the promotion of economic 
growth and sustained development, particularly food 
security, relief from the debt burden, globalization and 
fair trade. 
  
 
08-51570 18 
 
 We believe in a peace and security environment 
that combats HIV/AIDS, malaria and other diseases 
and that promotes poverty eradication and human 
rights, especially the rights of women and children. We 
believe in the fight against international terrorism, 
drugs and other international crime, and we believe in 
disarmament, especially the elimination of nuclear 
weapons and the control of small arms and light 
weapons. 
 The history and experience of Liberia have taught 
us to have faith in the United Nations, which today 
maintains nearly 11,000 men and women from all over 
the world helping our country consolidate its newly 
won peace. We wish to thank the Security Council, 
which has correctly seen the necessity to renew the 
mandate of the United Nations Mission in Liberia 
(UNMIL). We particularly thank the resource-
contributing countries, for, without them, we would 
never be able to save the lives we are saving and 
promote the development we are promoting. 
 Our history and experience have taught us to 
believe in regional peace and security and cooperation. 
Liberians still say, with passion: “Thank God for 
ECOMOG” — the Monitoring Group of the Economic 
Community of West African States (ECOWAS) — 
referring to the period of our war when young men and 
women from ECOWAS countries, led by Nigeria and 
including Senegal, Ghana, Guinea, Sierra Leone, Mali 
and Benin, laid down their lives to save our country. 
Subsequently, a Nigerian-led military mission, the 
ECOWAS Mission in Liberia. provided the beachhead 
for the establishment of UNMIL. We shall always be 
grateful to ECOWAS, which is now dedicating itself to 
its prime objective of economic integration and 
development. 
 We also believe in our subregional entity, the 
Mano River Union, which comprises the countries of 
Liberia, Guinea and Sierra Leone and now, Côte 
d’Ivoire, which joined us earlier this year. The Mano 
River basin, as is well known, had been the epicentre 
of the conflict system in West Africa since 1990. As the 
current Chair of the Union, I can say on behalf of my 
colleagues that the countries of that basin have 
declared never again to war and all forms of armed 
violence. The Mano River Union will henceforth be a 
net exporter of peace and all the dividends that come 
with peace in West Africa. 
 I am proud to say that Liberian history and 
experience have taught us never to shirk in our 
opposition to wars and the causes thereof, to man’s 
inhumanity to man, to oppression, racism, human 
rights abuses, especially those against women and 
children, and abuses inflicted on the basis of race, 
creed and religion. 
 In doing so, we know that we may at times not be 
seen as following the party line, be it in Africa or on 
African issues, or the positions of some close allies. 
We continue to ask our friends to realize that we will 
be guided by our principles, history and experience to 
act in the best interest of our people and of the greater 
world community. 
 It is in this connection that we took a stand on the 
situation in Zimbabwe, because we had faith that the 
leaders of that wonderful and great country needed to 
know that fairness in elections and justice in political 
participation were the best ways to ensure durable 
peace. My Government wishes to thank the 
Zimbabwean leaders and their people for choosing the 
path of negotiation for the comprehensive agreement 
that has now been reached. We thank the leaders of the 
Southern African Development Community — 
especially South African President Thabo Mbeki, for 
his role in facilitating the peace deal. May all 
Zimbabweans work to ensure full implementation of 
the agreement. 
 Over the past year, Africa has registered 
unprecedented economic growth and has experienced 
relative peace in many hitherto-turbulent regions and 
countries. Unfortunately, people in Somalia, in parts of 
the Sudan — especially the Darfur region — Chad, 
Niger, the Democratic Republic of the Congo and other 
countries have yet to breathe the air of relief and peace. 
They need the concerted efforts and support of the 
United Nations for the African Union and subregional 
bodies to take the actions necessary for peace. Where 
there is evidence of non-cooperation and even 
aggression against peace forces, the world must move 
into gear under Chapter VII of the United Nations 
Charter. 
 As we have seen in Liberia and throughout the 
world, armed conflicts are exacerbated by easy access 
to small arms and light weapons. Thus, as part of the 
efforts for durable peace in conflict zones, we must put 
in place rigid measures to ensure effective control of 
such weapons. In that connection, my Government 
 
 
19 08-51570 
 
supports an arms trade treaty. We continue to champion 
the call for total and complete nuclear disarmament in 
order to prevent the world from annihilating itself. 
 Those fears are not unfounded if we imagine such 
weapons in the hands of a terrorist. But the threat of 
terrorism — the senseless destruction of innocent lives 
and property — oftentimes even defies the 
imagination. The world must unite to fight that 
scourge. No nation or person is protected against it. 
Those who feel angry enough to carry out such 
dastardly acts defeat their own purposes because they 
end up killing those who may be ready to let the world 
hear about their causes. They actually end up losing 
everything. We grieve with those who lost their loved 
ones during the terror attacks in Pakistan even while 
the world was meeting here. 
 While some plot evil deeds, there are those who 
are committed to working with Liberia and Africa and 
the rest of Africa to fight poverty and to promote 
positive, all-around international cooperation. We are 
grateful for the many avenues for cooperation that have 
been provided. We thank the United States for its 
African Growth and Opportunity Act, which aims to 
promote trade rather than aid; we thank the European 
Union for its Everything but Arms facility; we are 
grateful for the Forum on China-Africa Cooperation; 
we thank the Japanese Government and its partners for 
leading the Tokyo International Conference on African 
Development; and we thank others to whom the 
continent is looking for new avenues for sustained 
development. We are pleased to note that our 
cooperation efforts have included intra-Africa and 
South-South endeavours, with great successes having 
been achieved so far. 
 Beyond Africa, my Government believes, with 
great interest, that a durable solution can be found to 
the Israeli-Palestinian and Arab-Israeli conflict. Late 
last year, I had the opportunity to visit and hold talks 
with Israeli and Palestinian leaders alike in Tel Aviv 
and Ramallah. I gathered from conversations and 
reports regarding other sustained efforts in search of 
peace that the solution of two States, with secure and 
recognizable borders and mutual recognition of each 
other, is the way forward. We must never give up 
working for a formal end to the conflict and for a 
durable peace for all in the region. 
 I should now like to report briefly on Liberia, the 
country for which, we dare say, the United Nations is 
most likely to receive its best-ever performance record. 
On 19 September 2006, approximately eight months 
after I had assumed the presidency of Liberia as the 
first woman to have been so elected in Africa, I 
addressed this body, laying out my vision for a country 
that had suffered near-total devastation — a country 
that was the best example of a State that had nearly 
collapsed. At that time, I said that Liberia was back, 
moving forward on an irreversible path of peace and 
development. 
 Today, I have come to renew that pledge. I have 
come to report how much progress has been made in 
the light of what we inherited. It should be 
remembered that we inherited a situation in which 
nearly two thirds of Liberians lived below the poverty 
line, with an even higher poverty rate in rural areas. 
The economy collapsed, with gross domestic product 
falling 90 per cent from 1987 to 1995 — one of the 
largest economic free-falls ever recorded in the world. 
Indicators in the areas of health, education, water, 
sanitation, food security and infrastructure were very 
poor and sometimes beyond measure. 
 My Government, with the support of international 
partners, began to take steps to move the whole 
country into gear. There was a need, first, for clear 
direction in the form of a national vision or agenda, 
formulated and contributed to by the people as their 
own; secondly, to restore the international reputation 
and creditworthiness of the country; and thirdly, to 
demonstrate the necessary leadership — strong, 
committed and focused — for the people. 
 The Government, in collaboration with civil 
society, undertook broad consultations with people in 
all parts of the country. That resulted in a framework 
for reducing poverty and making progress towards the 
Millennium Development Goals. Our poverty reduction 
strategy for the period 2008-2011 is now in place, 
anchored on the pillars of consolidating peace and 
security, revitalizing the economy, strengthening 
governance and the rule of law, and rebuilding 
infrastructure and delivering basic services. 
 Clearly, those three years are not enough time to 
accomplish the daunting tasks laid out in our poverty 
reduction strategy; they are part of a process aimed at 
long-term development that will continue far beyond 
2011. They are part of a process that must identify 
effective responses to the food and energy crises and to 
the as-yet-undetermined effects of climate change. 
  
 
08-51570 20 
 
However, the Liberian people are gaining confidence in 
the strategy, for they are seeing that our national 
security policy, supported by the United Nations, is 
now producing the desired results.  
 They also know that, starting at a low base, we 
saw growth of more than 9 per cent in 2007. Roads and 
buildings are sprouting up in many places; health 
clinics are reopening or being established where they 
did not exist before; agricultural production is 
increasing; and a huge external debt is well on the way 
to being cancelled, with exceptional support from our 
partners. 
 We believe that that is truly a success story for a 
country emerging from so much destruction in so short 
a period of time. But we owe it first to our people — 
the Liberian people — and, very strategically and 
importantly, to the international community, led by the 
United Nations. The presence of the United Nations 
Mission in Liberia has given hope to the people that 
they need not surrender to the threat to peace and 
development represented by the large percentage of 
unemployed youth who cannot be absorbed by an 
economy that is still too weak, despite its high level of 
growth. 
 I come from a continent where female 
leadership — particularly a female head of State or 
Government — is still unthinkable in some quarters. I 
have only a handful of female colleagues at the global 
level. To help sensitize and energize the world with 
regard to the reality of female leadership, my friend 
and colleague Ms. Tarja Halonen, President of Finland, 
and I are organizing an international colloquium on 
women’s empowerment, leadership and development 
that will be held on International Women’s Day in 
March 2009 in Monrovia. I believe that this will 
provide us with the opportunity to make special efforts 
in support of women who are desirous to seek elective 
public office and to encourage other women to seek 
such office. 
 Mr. Golding (Jamaica), Vice-President, took the 
Chair. 
 As I conclude, let me thank the President for the 
great work he and his colleagues are doing for a world 
meant for succeeding generations. Let me also say 
unequivocally that not only is Liberia back, but we are 
lifted and we are blessed. We thank all who have 
contributed to this progress. 